                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MICHAEL A. DENOEWER,                             :
                                                 :
               Plaintiff,                        : Case No. 2:17-CV-660
                                                 :
       v.                                        : CHIEF JUDGE ALGENON L. MARBLEY
                                                 :
UNION COUNTY INDUSTRIES,                         : Magistrate Judge Kimberly A. Jolson
                                                 :
               Defendant.                        :


                                   OPINION AND ORDER

       This matter is before the Court on Plaintiff and Defendant’s cross-motions for summary

judgment. (ECF No. 80, No. 81). The parties have also submitted two additional motions,

including a Motion to Amend Answer by Defendant (ECF No. 60) and a Motion to Strike by

Plaintiff (ECF No. 85). The summary judgment hearing took place February 24, 2020 at 12:30

p.m. (ECF No. 54). For the reasons set forth below, Defendant’s Motion for Summary Judgment

is GRANTED in part AND DENIED in part. Plaintiff’s Motion for Summary Judgment is

DENIED. This Court GRANTS Defendant’s Motion to Amend Answer and DENIES as MOOT

Plaintiff’s Motion to Strike.

                                        I.   BACKGROUND

       Plaintiff, Michael A. Denoewer, alleges that his former employer, UCO Industries, Inc.

(“UCO”) discriminated against him on the basis of his disability in violation of the Americans with

Disabilities Act, 42 U.S.C. § 12112(a), and Ohio Rev. Code § 4112.02(A).

       Mr. Denoewer is an adult with intellectual and developmental disabilities who is autistic,

non-verbal, and epileptic. (ECF No. 48-1 at 1). He worked at UCO from July 2008 until December
2015. Id. UCO is a non-profit organization that exists to provide job opportunities to

developmentally disabled persons. (ECF No. 80 at 1). According to UCO, it has never refused to

hire a developmentally disabled person and has never terminated any employee, regardless of his

or her performance. Id.

       Until 2013, UCO operated as a “sheltered workshop”—where disabled individuals can

work at their own pace without fear of termination for failure to meet performance goals— for

individuals receiving services from the Union County Board of Developmental Disabilities

(“UCBDD”). In October 2013, UCO was privatized, but continued a close partnership with the

UCBDD. UCO hires individuals to work for its varied customer base, including Honda of America,

who was dismissed from this case on April 18, 2018. (ECF No. 36).

       Plaintiff was hired as a Production Associate to complete light assembly work for UCO

and was principally responsible for unpacking and organizing parts of owner’s manuals for new

Honda vehicles in an area known as “the tables.” (ECF No. 48-1 at 5). Plaintiff was paid according

to the number of Honda components he unpacked. Id. In 2012, Plaintiff’s average wage per hour

after taxes was $1.74. Id. In 2013, it was $1.67 per hour. Id. There were two other job assignments

that Plaintiff alleges he was eligible to perform. UCO employed individuals at a production line

area called “the line,” and also operated a document destruction (shredding) operation called “File

13.” Id. at 5-6. UCO paid the “line” and “File 13” workers at least minimum wage. Id.

       UCO has approximately 130 employees and many of them work at “sub-minimum” wages

pursuant to a certificate issued under 29 U.S.C. § 214(c) (“Section 14(c) Certificate”). (ECF No.

80 at 9). Employees working the tables are paid on a “piece-rate basis” with a wage floor of

$1.50/hour for this work. Id. UCO states that it could pay all of its qualifying developmentally




                                                2
disabled employees sub-minimum wages pursuant to its Section 14(c) certificate, but voluntarily

chooses to pay minimum wage for its production line and File 13 positions. Id. at 10.

       UCO states that it assigns employees to the pre-production tables area for assessment and

evaluation and has introduced simulations for new employees to try to help UCO determine their

abilities. (ECF No. 80 at 11). Employees who “demonstrate proficiency at the tables” are

frequently moved between the tables and the production line, but not File 13. Id. UCO also hires

contingent workers in order to supplement production line and tables staff where there is a shortage

of staff. These contingent workers are not disabled and work only part time. (ECF No. 90 at 13-

14). UCO notes that it began this practice in 2012 in “order to keep work flowing into the company

to enable it to fulfill its mission of providing employment opportunities for developmentally

disabled employees.” Id.

       Multiple individuals speaking on Plaintiff’s behalf requested that he be given the

opportunity to work on the production line or File 13 so he could make minimum wage. (ECF No.

48-1 a 6-7). Despite these requests, Plaintiff was never given the opportunity to work in either of

these areas. Id. Plaintiff further asserts that no one from UCO ever assessed his individual skills

and abilities to determine if he could perform either of these tasks. Id. at 7. Instead, according to

Plaintiff, UCO made these decisions based upon erroneous assumptions and stereotypes about the

limitations imposed by his disability. Id.

       Plaintiff and Defendant have each filed a Motion for Summary Judgment (ECF No. 80,

No. 81). The parties have also submitted various additional motions, including a Motion to Amend

Answer by Defendant (ECF No. 60) and a Motion to Strike by Plaintiff (ECF No. 85). These

motions are ripe for review.

                                  II.    STANDARD OF REVIEW



                                                 3
       A motion for summary judgment is governed by the requirements of Federal Rule of Civil

Procedure 56. Summary judgment is appropriate “if the movant shows that there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56. A fact is material only if it “might affect the outcome of the lawsuit under the governing

substantive law.” Wiley v. United States, 20 F.3d 222, 224 (6th Cir. 1994) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In evaluating a motion for summary judgment, the

evidence must be viewed in the light most favorable to the nonmoving party. S.E.C. v. Sierra

Brokerage Servs., Inc., 712 F.3d 321, 327 (6th Cir. 2013).

       The party seeking summary judgment bears the initial burden of presenting law and

argument in support of its motion as well as identifying the relevant portions of “‘the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56). If the moving party satisfies this

initial burden, then the nonmoving party must present “significant probative evidence” to show

that “there is [more than] some metaphysical doubt as to the material facts.” Moore v. Philip Morris

Cos., Inc., 8 F.3d 335, 340 (6th Cir. 1993). The mere possibility of a factual dispute is insufficient

to defeat a motion for summary judgment. See Mitchell v. Toledo Hospital, 964 F.2d 577, 582

(6th Cir. 1992).

       Summary judgment is inappropriate, however, “if the dispute about a material fact is

‘genuine,’ that is, if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248. The necessary inquiry for this Court is “whether

‘the evidence presents a sufficient disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’” Patton v. Bearden, 8 F.3d 343, 346 (6th



                                                  4
Cir. 1993) (quoting Anderson, 477 U.S. at 251-52). The mere existence of a scintilla of evidence

in support of the opposing party’s position is not enough to survive summary judgment; there must

be evidence on which the jury could reasonably find for the opposing party. See Anderson, 477

U.S. at 251; Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995). It is proper to enter summary

judgment against a party “who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Where the nonmoving party has “failed to

make a sufficient showing on an essential element of her case with respect to which she has the

burden of proof,” the moving party is entitled to judgment as a matter of law. Celotex, 477 U.S. at

322 (quoting Anderson, 477 U.S. at 250).

                                      III.    LAW & ANALYSIS

                         A. CROSS MOTIONS FOR SUMMARY JUDGEMENT

       The Americans with Disabilities Act (“ADA”) prohibits an employer from

“discriminat[ing] against a qualified individual on the basis of disability in regard to job

application procedures, the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of employment.” 42 U.S.C.

§ 12112(a). Discrimination against a qualified individual is defined to include acts:

       (1) limiting, segregating, or classifying a job applicant or employee in a way that adversely
           affects the opportunities or status of such applicant or employee because of the
           disability of such applicant or employee”
       …
       (4) excluding or otherwise denying equal jobs or benefits to a qualified individual because
       of the known disability of an individual with whom the qualified individual is known to
       have a relationship or association;
       (5)(A) not making reasonable accommodations to the known physical or mental limitations
       of an otherwise qualified individual with a disability who is an applicant or employee,



                                                   5
        unless such covered entity can demonstrate that the accommodation would impose an
        undue hardship on the operation of the business of such covered entity. . .
42 U.S.C.A. § 12112(b)(1)-(5). Since “analysis of claims made pursuant to the Americans

with Disabilities Act applies to claims made pursuant to Ohio Revised Code § 4112.02[,]” the

Court will evaluate the Ohio claims “concurrently and under the same standards as claims brought

under the ADA.” Nilles v. Givaudan Flavors Corp., 521 Fed. Appx. 364, 367-68 (6th Cir. 2013).

        Plaintiff and Defendant have each filed a motion for summary judgment arguing that the

facts as developed necessitate an order granting each judgment as a matter of law. But that is just

about all that Plaintiff and Defendant agree on. They disagree as to what constitutes undisputed

fact, the applicable legal standards, and what claims and defenses either can pursue. As indicated

below, the record shows a genuine dispute of material fact as to Plaintiff’s claims, indicating that

the issues are better suited for resolution at trial.

        The first disagreement between Plaintiff and Defendant relates to the appropriate legal

standard to use in evaluating Plaintiff’s claims. Defendant urges this Court to use the McDonnell-

Douglas burden shifting analysis for claims of disability discrimination based on indirect evidence.

(ECF No. 80 at 21). Plaintiff argues that it has introduced evidence of direct discrimination,

necessitating the use of a different standard. (ECF No. 86 at 11-12).

        A plaintiff can bring a disability discrimination claim using either direct or indirect

evidence, but the type of evidence presented determines the analytical framework to be used.

Ferrari v. Ford Motor Co., 826 F.3d 885, 891 (6th Cir. 2016). A plaintiff only needs to prove her

case using one of the methods as the “direct evidence and circumstantial evidence paths are

mutually exclusive.” Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 453 (6th Cir. 2004). Where

a plaintiff presents direct evidence that the employer “acknowledges that it relied upon the

plaintiff’s handicap in making its employment decision ... [t]he McDonnell Douglas burden


                                                        6
shifting approach is unnecessary because the issue of the employer’s intent, the issue for

which McDonnell Douglas was designed, has been admitted by the defendant ... and the plaintiff

has direct evidence of discrimination on the basis of his or her disability.” Ferrari, 826 F.3d at

892.

       Plaintiff makes both a failure to accommodate claim as well as a typical employment

discrimination claim. He argues that Defendant’s policies resulted in limiting and segregating him

in a way that adversely affected his opportunities, in denying him equal work and pay on account

of his disability, and in a failure to make reasonable accommodations to his known disabilities.

(ECF No. 81 at 35-54). Claims that are made relating to an employer’s failure to offer a reasonable

accommodation “necessarily involve direct evidence” since “no inference is necessary to conclude

that the employee has proven this form of discrimination.” Kleiber v. Honda of Am. Mfg., Inc., 485

F.3d 862, 868 (6th Cir. 2007); see also Equal Employment Opportunity Comm'n v. Dolgencorp,

LLC, 899 F.3d 428, 435 (6th Cir. 2018). Thus, Plaintiff’s failure to accommodate claims

necessarily involve direct evidence. Plaintiff’s other claim deals with Defendant’s admitted policy

of evaluating the qualifications of its disabled individuals differently by requiring only its disabled

employees to prove themselves in the tables area before moving to the production line. (ECF No.

86 at 3). Such a claim also necessarily involves direct evidence since the policy treats disabled and

non-disabled employees differently on its face. See e.g., Nguyen v. City of Cleveland, 229 F.3d

559, 563 (6th Cir. 2000) (noting that a “facially discriminatory employment policy . . .

is direct evidence of discriminatory intent.”).

                                       1. Employment Discrimination

       Once direct evidence of discrimination is shown, the following framework is used for

analyzing plaintiff’s claim of employment discrimination:



                                                  7
       (1) The plaintiff bears the burden of establishing that he or she is disabled. (2) The
       plaintiff bears the burden of establishing that he or she is “otherwise qualified” for
       the position despite his or her disability: (a) without accommodation from the
       employer; (b) with an alleged “essential” job requirement eliminated; or (c) with a
       proposed reasonable accommodation. (3) The employer will bear the burden of
       proving that a challenged job criterion is essential, and therefore a business
       necessity, or that a proposed accommodation will impose an undue hardship upon
       the employer.

Kleiber, 485 F.3d at 869 (6th Cir. 2007) (citing Hedrick v. W. Reserve Care Sys., 355 F.3d 444,

452 (6th Cir.))

       Defendant does not dispute that Plaintiff is disabled, but it does dispute that Plaintiff (a)

suffered any adverse employment action and (b) was qualified for the production line and File 13

positions with or without an accommodation.

                                  a. Adverse Employment Action

       Defendant argues that Plaintiff suffered no adverse employment action since Plaintiff

voluntarily quit his job. (ECF No. 80 at 26). Moreover, Defendant argues that: Plaintiff was not

prohibited from working on the production line; even if he was prohibited such an action would

be a lateral transfer and not a demotion; and no vacancy ever existed in File 13 while Plaintiff

worked there. Id. at 26-28.

       First, Defendant argues that Plaintiff was not prohibited from working on the production

line and was given an opportunity to work there but was unable to perform. Id. at 26. Plaintiff

disputes that Defendant ever gave him an opportunity to work on the line, pointing out that this

assertion is based on the testimony of only one employee who did not recall the date when Mr.

Denoewer worked on the line and stated that Plaintiff’s work there lasted only minutes. (ECF No.

86 at 6-7). Furthermore, Plaintiff points out that none of his payroll records suggests that he was

ever permitted to work on the production line. (ECF No. 86 at 6-7). Given the conflicting evidence




                                                 8
presented by both parties, it is evident that there is a genuine issue of material fact as to whether

Mr. Denoewer ever worked on the production line.

       Second, Plaintiff argues that Defendant assigned Mr. Denoewer to working on “the lowest-

paid and most menial tasks in its workshop without first individually assessing his skills and

abilities.” (ECF No. 86 at 12). Plaintiff argues that work on the production line and in File 13 was

paid on a minimum wage basis, whereas work on the tables, where Mr. Denoewer was assigned,

was assigned on a per piece basis, thus constituting an adverse action. Id. at 23-26. Plaintiff also

cites to evidence that Mr. Denoewer never earned minimum wage when working on the tables

(ECF No. 48-1 at 5) and refers to Defendant’s own promotional videos which indicate that the

production line was the premier place to work in the UCO. (ECF No. 86 at 25). Defendant admits

that work on the production line and in File 13 was paid on a minimum wage basis but argues that

work on the tables would still be a lateral transfer because there is the possibility of earning more

than minimum wage at the tables. (ECF No. 80 at 9). Defendant asserts that many employees

preferred work on the tables because they could earn more than minimum wage there. Id. Based

on conflicting evidence regarding pay rates and Defendant’s own characterization of work on the

production line, a genuine issue of material fact exists as to whether being prohibited from working

on the production line constituted an adverse employment action.

       Defendant also argues that no vacancy existed in File 13 while Plaintiff worked there and

thus Defendant took no adverse action against Plaintiff by not allowing him to work there. Plaintiff

does not dispute that no vacancy existed in File 13 but argues that the lack of a vacancy is

immaterial since Plaintiff’s claim is “not that Defendant failed to reassign him to an open position,

it is that Defendant denied him the opportunity to fulfill responsibilities that were a part of his

position as a production associate.” (ECF No. 86 at 25-26 n. 6). Even so, there is no evidence that



                                                 9
employees were rotated between File 13 and the other areas, although employees were “often

moved back and forth between tables and the [production] line.” (ECF No. 80 at 27). As the Sixth

Circuit has previously determined, an employer does not have a duty to “create new jobs [or]

displace existing employees from their positions ... in order to accommodate a disabled

individual.” Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 869 (6th Cir. 2007). Here, too,

Defendant was under no obligation to displace existing employees from File 13 to accommodate

Plaintiff’s desire to participate in paper shredding. Therefore, Plaintiff has failed to meet his burden

of showing that he was denied an opportunity to fulfill responsibilities that were a part of his

position since UCO was under no obligation to displace the employees in File 13 and since no

vacancy existed in File 13. Accordingly, Defendant is entitled to summary judgment insofar as

Plaintiff’s claims relate to the File 13 position.

        Both parties have submitted conflicting evidence indicating that there is a genuine issue of

material fact as to whether Plaintiff suffered an adverse employment action when prevented from

working on the production line pursuant to Defendant’s discriminatory policies. Thus, summary

judgment is inappropriate for this claim as it relates to work on the production line.

                                      b. Was Plaintiff Qualified?

        Plaintiff and Defendant also dispute whether Plaintiff was qualified for a position on the

line1 with or without an accommodation. To overcome summary judgment, a plaintiff must

identify the specific job he seeks and demonstrate he is qualified for it. Kleiber v. Honda of Am.

Mfg., Inc., 485 F.3d 862, 870 (6th Cir. 2007). An individual is qualified if he or she can, “with or

without reasonable accommodation, . . . perform the essential functions of the employment


1
  Plaintiff and Defendant also dispute whether Mr. Denoewer was qualified for a position on File
13, however, since there is no dispute that there was no vacancy in File 13 (and thus no adverse
employment action with regards to preventing Plaintiff from working there), this Court declines
to determine whether Plaintiff was qualified for that position.
                                                     10
position that such individual holds or desires.” 42 U.S.C. § 12111(8). To determine what the

essential functions of a job are, courts should consider any “written descriptions of the job” as well

as the “employer's judgment as to what functions of a job are essential.” Johnson v. Cleveland City

Sch. Dist., 443 F. App'x 974, 985 (6th Cir. 2011).

       In determining whether a Plaintiff can perform the essential functions of a job, the

Plaintiff’s “uncorroborated belief in his physical prowess is not enough to counter affirmative

evidence to the contrary.” Johnson v. Cleveland City Sch. Dist., 443 F. App'x 974, 986 (6th Cir.

2011) (internal citations omitted). While the ADA does require employers to accommodate

individuals with disabilities, employers are not required “to accommodate individuals by shifting

an essential job function onto others.” Johnson, 443 F. App'x at 986 (6th Cir. 2011) (determining

that plaintiff was not qualified to perform essential function of job where she required

accommodation in form of an additional person who could step in to do the job of a single

employee).

       Plaintiff argues that he was hired as a production associate and that there were only two

qualifications for that position: (1) that the person have a disability; and (2) that the individual be

referred by the UCBDD to UCO as an employee so he/she can receive “vocational training

opportunities, accommodations, and supports in exchange for one’s labor.” (ECF No 81 at 16).

Plaintiff argues that he met both of those qualifications and was therefore deemed qualified for the

production associate position.

       Defendant argues that Plaintiff was not qualified to work on the line because any changes

in his daily routine would result in “aggressive” and “violent” behavior. (ECF No. 80 at 22).

According to Defendant, UCO never turns away any disabled workers and work on the production

line “moves much faster and is more complex than work at the tables” and is also “noisier and



                                                  11
imposes more external stimulus than the tables.” (ECF No. 80 at 3-4). Defendant adds that its

decision to keep Plaintiff at the tables was based on his behavior, performance, and the terms of

his Individual Plan (“IP”). Id. at 24. Defendant states that Plaintiff’s IP indicated that he should

not be subjected to changes in his daily routine or overstimulation and should be kept out of harm’s

way. Id. at 24. UCO states that it attempted to work within the guidelines of Plaintiff’s IP by

encouraging him to try new tasks without violating the IP’s warnings about overstimulation. Id.

Defendant also says that its argument that Plaintiff was not qualified to work on the line is

corroborated by Plaintiff's negative response to being put on a trial-run on the production line. Id.

at 26-27.

       Plaintiff points to expert testimony indicating that with proper accommodations, he would

be qualified to work on the production line as well as testimony indicating that the inability of a

disabled individual to conduct a more basic task is not dispositive of the disabled individual’s

ability to perform more complex tasks. (ECF No. 81 at 26-35, 40-41). Plaintiff’s expert testimony

supports his argument that with appropriate accommodations he would be able to perform

multisequence tasks. Id. at 27-28.

       When determining whether an individual’s disability disqualifies him from a particular

position, an employer is required to conduct an “individualized inquiry.” Keith v. Cty. of Oakland,

703 F.3d 918, 923 (6th Cir. 2013). This requirement flows from the ADA’s underlying objective

to prevent discrimination against disabled individuals on the basis of “unfounded fear, prejudice,

ignorance, or mythologies” and to require employers to “act, not based on stereotypes and

generalizations about a disability, but based on the actual disability and the effect

that disability has on the particular individual's ability to perform the job.” Id. As part of this

individualized inquiry, the employer is required to consider “the applicant's personal



                                                 12
characteristics, his actual medical condition, and the effect, if any, the condition may have on his

ability to perform the job in question.” Id. See also Holiday v. City of Chattanooga, 206 F.3d 637,

643 (6th Cir. 2000).

        Here, Defendant argues that an individualized inquiry is not legally required since it did

not base its decision to deny Mr. Denoewer production line work on his disability. Even if an

individualized inquiry is required, Defendant argues that UCO did conduct it constantly by

“training [Plaintiff] on a variety of techniques, written processes for the job, pictorial

representations of the job, modeling the job and coaching regarding how to perform the job.” (ECF

No. 90 at 3).

        The individualized inquiry requirement comes into play when an employer makes a

determination as to “whether an employee's disability or other condition disqualifies him from a

particular position.” Holiday, 206 F.3d at 643. Thus, the employer is required to have knowledge

of the Plaintiff’s disability. Defendant, however, does not contest that its employees knew that Mr.

Denoewer was disabled, only that UCO’s employees in charge of making Plaintiff’s job

assignments “did not know the precise nature of, or extent of, Plaintiff’s disabilities.” (ECF No.

80 at 25-26). Therefore, Defendant and its employees knew Plaintiff was disabled and were

required to conduct an individualized inquiry to determine whether Plaintiff was qualified for work

on the line.

        An employer is not entitled to rely on cursory examinations in deciding that an applicant

is not qualified for a position. In Keith, the Sixth Circuit determined that a genuine issue of material

fact existed as to whether the county had conducted an adequate individualized inquiry before

determining that a deaf applicant was not qualified to be a lifeguard. Keith, 703 F.3d at 924 (6th

Cir. 2013). In Keith, the applicant’s job offer was conditioned on passing a medical examination



                                                  13
by a county-appointed physician. When the county-appointed physician conducted his physical,

however, he made a “cursory,” instantaneous decision that plaintiff was not qualified because he

was deaf, making no “effort to determine whether, despite his deafness, Keith could nonetheless

perform the essential functions of the position, either with or without reasonable accommodation.”

Id.

       Similarly, in Holiday, the Sixth Circuit held that genuine issues of material fact existed as

to whether the City of Chattanooga conducted an adequate individualized inquiry where it relied

on a physician’s cursory medical opinion that the applicant was not “fit for police work.” 206 F.3d

at 644. The reason for the physician’s decision was the applicant’s HIV positive status and there

was no evidence the physician “attempted to determine whether Holiday actually experienced

fatigue, sluggishness, shortness of breath or any other symptom of physical weakness or lack of

endurance.” Id.

       Plaintiff and Defendant dispute whether the Defendant conducted an individualized inquiry

and whether the individualized inquiry conducted by Defendant was sufficient. Plaintiff argues

that Defendant did not conduct any individualized inquiry and any assessment it allegedly

conducted by placing Mr. Denoewer on the line momentarily was insufficient since Defendant's

supervisors never communicated or knew how to communicate with Plaintiff. (ECF No. 86 at 26).

Plaintiff presents the testimony of its expert, Dr. Mills, as evidence that Plaintiff was qualified for

a position on the line and that Defendant failed to conduct an adequate individualized assessment

to make a determination as to Plaintiff's qualifications. (ECF No. 81 at 26-27; ECF No. 86 at 20).

Defendant argues that it continually individually assessed Plaintiff by assigning him tasks of

differing difficulty and assessing how he responded to and completed those tasks. (ECF No. 90 at

3). Defendant argues that the law does not require UCO to conduct an individualized inquiry that



                                                  14
conforms to the standards outlined by Plaintiff’s expert, only that it conduct an individualized

inquiry based on Plaintiff’s actual abilities. Id. at 3-4.

        While Defendant's alleged individualized inquiry does appear to be based on Plaintiff's

actual behavior and his responses to assigned tasks, and not on “stereotypes or generalizations,”

Plaintiff has presented equally compelling evidence that Defendant's inquiry was inadequate, and

that Mr. Denoewer was qualified for the position. Where there are unresolved questions of material

fact regarding the adequacy of an individual inquiry and the defendant’s reliance on inadequate

examinations in making employment decision, Courts find that summary judgment is

inappropriate. See Anderson v. Gen. Motors, LLC, 45 F. Supp. 3d 662, 674 (E.D. Mich. 2014)

(summarizing similar cases and finding that summary judgment on adequacy of individualized

inquiry was inappropriate where there were unresolved questions of material fact regarding

adequacy of examinations, medical records available to examiner, and other issues). Accordingly,

summary judgment is inappropriate here since there is conflicting evidence on whether Defendant

actually conducted an individualized inquiry and the adequacy of the inquiry conducted.

        Defendant also argues that Plaintiff’s violent and aggressive behavior disqualifies him from

working on the line. (ECF No. 90 at 7). Plaintiff contests that his behavior was disruptive or violent

and argues that any behavior that Defendant attempts to characterize as “violent” or “aggressive”

was actually Mr. Denoewer’s attempt to communicate protests and a desire to work in a different

position. (ECF No. 86 at 21-22).

        While the ADA protects qualified disabled employees, the “ADA’'s duty to accommodate

does not run” in favor of an employee who threatens or commits violent acts since those employees

are not considered qualified for the position. Green v. Burton Rubber Processing, Inc., 30 F. App'x

466, 471 (6th Cir. 2002) (holding that employee's “threats of violence threatened the safety



                                                   15
of [defendant’s] employees; that when he made those threats, [plaintiff] disqualified himself from

his job . . . and from any protection under the ADA.”). The Sixth Circuit has also determined that

an employer is permitted to fire an employee for "egregious or criminal conduct" even where that

conduct is due to an underlying disability. Yarberry v. Gregg Appliances, Inc., 625 F. App'x 729,

739 (6th Cir. 2015) (internal quotation marks omitted). In Yarberry, an employer terminated an

employee who violated company policy by entering the store after hours, opening a safe, roaming

around the store and then leaving the store without setting off an alarm. The employee suffered

from bipolar disorder and alleged that his conduct was due to his disability. The Sixth Circuit

analyzed E.E.O.C enforcement guidance and determined that employers "have latitude to

discipline employees for threats of violence, stealing, or destruction of property," even where that

conduct is due to an underlying disability. Id. at 739.

       Plaintiff presents evidence from an expert witness, Dr. Calculator, indicating that what

Defendant characterizes as “violent” behavior is actually “purposeful and communicative

behavior” to express Plaintiff's displeasure with work at the tables. Plaintiff argues that this

“supposed misbehavior” began years after Mr. Denoewer first started at UCO and was relegated

to the tables. (ECF No. 86 at 22-23). Furthermore, Plaintiff argues that Mr. Denoewer was never

put on “work refusal status,” a status given to employees whose behaviors were disruptive. (ECF

No. 86 at 8-9). Defendant’s work refusal status policy requires that a disruptive employee be

removed from the floor for the day and the employee's parents called to pick up the employee. Id.

at 9. Defendant counters that it has presented numerous records documenting Plaintiff’s “violent

outbursts,” that Plaintiff engaged in “acts of head-butting, grabbing others by the throat and

biting,” that there is ample testimony that Defendant moved Plaintiff to jobs he preferred and

redirected his behavior instead of putting him on work refusal status. (ECF No. 90 at 7). Based on



                                                 16
the evidence presented by the parties, a genuine issue of material fact exists as to whether Plaintiff

conducted himself in a violent and threatening manner that violated Defendant’s policies and that

disqualified Plaintiff from work on the production line.

       The evidence brought forward by both parties reveals a genuine issue of material fact as to

whether Plaintiff was qualified to work on the line with reasonable accommodations. Accordingly,

summary judgment is inappropriate on this issue.

                                   2. Failure to Accommodate

                    a. Failure to Accommodate Claims Pled with Specificity

       As a threshold matter, Defendant argues Plaintiff’s failure to accommodate claims should

not be permitted since Plaintiff did not plead those claims with specificity in his complaint and

since failure to accommodate claims have different elements and analytical frameworks. (ECF No.

88 at 32-33). First, the elements of both discrimination and failure to accommodate claims are

substantially similar. The primary difference between the two claims is that with a discrimination

claim a plaintiff is required to show an adverse employment action whereas with failure to

accommodate claims the adverse employment action that must be proven is the failure to

accommodate. See Morrissey v. Laurel Health Care Co., 946 F.3d 292, 299 (6th Cir. 2019) (noting

that failing to make a reasonable accommodation falls within the ADA’s definition of

“discrimination,” meaning an employer’s failure to offer a reasonable accommodation necessarily

involves an adverse action) (internal quotation marks omitted) (citing Kleiber v. Honda of Am.

Mfg., Inc., 485 F.3d 862, 868 (6th Cir. 2007))

       Furthermore, at the pleading stage, a Plaintiff is not required to “plead facts establishing

the prima facie case of discrimination” but is required to show he “was disabled or regarded as

disabled and that [he] was otherwise qualified for a position.” Morgan v. St. Francis Hosp., No.



                                                 17
19-5162, 2019 WL 5432041, at *1 (6th Cir. Oct. 3, 2019) (citing Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 510-12 (2002)). In Morgan, the Sixth Circuit reversed a district court order

dismissing plaintiff’s failure to accommodate and disability discrimination claims and determined

that plaintiff had adequately stated a claim under the ADA for both failure to accommodate and

discriminatory termination. The Morgan plaintiff checked boxes on the form complaint indicating

“failure to accommodate” and indicated that defendant failed to provide an accommodation. Id. at

*2.

       Here, in paragraph 26 of the third amended complaint, Plaintiff pleads that “Mr. Denoewer

was prohibited from working on the line even though no one from UCO adequately assessed his

individual skills and abilities to determine whether he could perform the tasks on the line, with or

without reasonable accommodations, and if the latter, what accommodations he would need.”

(ECF No. 48-1 at 7). That paragraph, in addition to several others referencing that Mr. Denoewer

was qualified to work on the line “with or without accommodation” are enough to “give the

defendant fair notice of what [Plaintiff’s] claim is and the grounds upon which it rests.” (ECF No.

48-1 at 6- 8); Morgan, 2019 WL 5432041 at *1. Furthermore, as this Court and the Supreme Court

have previously determined, a Plaintiff is not required to make out a prima facie case using either

the direct evidence or McDonnell Douglas standards at the pleading stage where the complaint

sets “forth the details leading to” the adverse employment action and “provide[s] the defendant

with fair notice of the plaintiff's claims and his bases for asserting them.” Witte v. Rippe & Kingston

Sys., Inc., 358 F. Supp. 2d 658, 664 (S.D. Ohio 2005) (citing Swierkiewicz v. Sorema N.A., 534

U.S. 506, 510-12 (2002)) (denying defendant’s motion to dismiss on the basis that plaintiff failed

to adequately plead the elements of disability discrimination and failure to accommodate claims




                                                  18
using either a direct and indirect standard). Accordingly, Plaintiff’s failure to accommodate claims

were adequately pled in the third amended complaint.



                                              b. Merits

       Defendant and Plaintiff also dispute whether Defendant failed to accommodate Plaintiff’s

disability. The framework for failure to accommodate claims is similar to the framework for other

employment discrimination claims, but plaintiffs do not need to “prove that they suffered an

adverse    employment       action    separate     from     the failure of   the      employer   to

reasonably accommodate the employee.” Morrissey v. Laurel Health Care Co., 946 F.3d 292, 299

(6th Cir. 2019). The plaintiff must show:

       (1) he is disabled within the meaning of the ADA; (2) he is otherwise qualified for
       the position, with or without reasonable accommodation; (3) his employer knew or
       had reason to know about his disability; (4) he requested an accommodation; and
       (5) the employer failed to provide the necessary accommodation. . . . As part of this
       prima facie case, a plaintiff “bears the initial burden of proposing
       an accommodation and showing that accommodation is objectively reasonable.”
Hunt v. Monro Muffler Brake, Inc., 769 F. App'x 253, 258 (6th Cir. 2019) (citing Kleiber v. Honda

of Am. Mfg., Inc., 485 F.3d 862, 870 (6th Cir. 2007)) (internal citations omitted).

       A plaintiff bringing a failure to accommodate claim bears the initial burden of proposing

or requesting an accommodation for his or her disability. Judge v. Landscape Forms, Inc., 592 F.

App'x 403, 407 (6th Cir. 2014). Once that request is made, the employer’s duty to engage in an

“interactive process to identify the precise limitations resulting from the disability and potential

reasonable accommodations that could overcome those limitations” is triggered. Melange v. City

of Ctr. Line, 482 F. App'x 81, 84 (6th Cir. 2012). There is no bright line rule for when an

employee’s request for accommodation is “sufficiently clear to constitute a request for

an accommodation.” Judge, 592 F. App'x at 407. While employees do not have to “use the magic


                                                 19
words ‘accommodation’ or even ‘disability,’” they do have to make clear that their request for

accommodation is made on account of their disability. Id. Employers are not “not required to

speculate as to the extent of the employee's disability or the employee's need or desire for

an accommodation.” Id.

       Plaintiff argues that Defendant’s duty to assess and accommodate Mr. Denoewer was

triggered by the obviousness of Mr. Denoewer’s disability, particularly since Mr. Denoewer is a

non-verbal individual with autism. Plaintiff presents the testimony of two expert witness, Dr. Mills

and Dr. Calculator, who testified that the UCO did not conduct an individualized inquiry to assess

how to accommodate Mr. Denoewer’s disabilities including training Defendant’s staff in the

proper method for communicating with Mr. Denoewer. (ECF No. 81 at 30-34).

       Defendant argues that Plaintiff has the initial burden of proposing a reasonable

accommodation and that there is no evidence that Plaintiff asked for any specific accommodation

or that UCO denied him an accommodation. (ECF No. 88 at 36). Defendant adds that it did, in

fact, conduct an individualized inquiry into Mr. Denoewer’s abilities over a number of years during

the course of his employment at UCO. (ECF No. 90 at 3).

       The Sixth Circuit has not yet determined whether there are instances when an employer’s

knowledge of a plaintiff’s disability triggers a duty to accommodate absent a formal request.

Nonetheless, lower courts in this Circuit as well as courts in the Seventh and Second Circuits do

not require an express request from an individual who has a known mental disability that prevents

or impairs his or her ability to request an accommodation from the employer. See Stanciel v.

Donahoe, 570 F. App'x 578, 584 (6th Cir. 2014) (declining to address the issue but not expressly

rejecting three-part test used by lower courts in the Sixth Circuit for when a plaintiff’s failure to

request an accommodation is excused); Brady v. Wal-Mart Stores, Inc., 531 F.3d 127, 135 (2d Cir.



                                                 20
2008) (holding “that an employer has a duty reasonably to accommodate an employee's disability

if the disability is obvious—which is to say, if the employer knew or reasonably should have

known that the employee was disabled.”); Bultemeyer v. Fort Wayne Cmty. Sch., 100 F.3d 1281,

1285 (7th Cir. 1996) (noting that “employer has to meet the employee half-way, and if it appears

that the employee may need an accommodation but doesn’t know how to ask for it, the employer

should do what it can to help.”).

       Furthermore, in the context of disability discrimination claims, the Sixth Circuit has

determined that the “onset of mental illness . . . presents distinct fact patterns regarding sufficiency

of notice under the ADA, as the illness itself may prevent the individual from directly

communicating his disability to his employer.” Yarberry v. Gregg Appliances, Inc., 625 F. App'x

729, 737 (6th Cir. 2015). In Yarberry, the Sixth Circuit excused the plaintiff’s failure to notify his

employer of his disability and determined that the employer had constructive knowledge that the

plaintiff was suffering from a “serious mental illness” when it made its termination decision where

Plaintiff engaged in strange behavior and was hospitalized. Id.

       Here, Defendant does not dispute that it knew that Mr. Denoewer was disabled when it

hired him nor that he had a condition that makes him unable to communicate verbally. (ECF No.

88 at 36). Defendant also knew that as a result of his disability, Mr. Denoewer would require

support and accommodation, and “worked hand-in-hand, first with the Union County Board of

Developmental Disabilities, and then with the Columbus Center for Human Services to determine

what support Plaintiff needed to perform his job at UCO.” Id. Accordingly, Defendant knew that

Mr. Denoewer was disabled and required accommodation and Defendant’s obligation to engage

in an interactive process was triggered.




                                                  21
       As discussed above in Section III.A.1.b), there remains a genuine dispute of material fact

as to the adequacy of Defendant’s individualized inquiry and their engagement in the interactive

process for accommodating Mr. Denoewer. To determine an appropriate reasonable

accommodation for an employee, the employer mas engage in the “interactive process” in good

faith in order to “identify the precise limitations resulting from the disability and potential

reasonable accommodations that could overcome those limitations.” Kleiber v. Honda of Am.

Mfg., Inc., 485 F.3d 862, 871 (6th Cir. 2007).

       Plaintiff argues that Defendant failed to conduct an individualized inquiry into his abilities

to determine whether he could perform work on the production line with an accommodation.

According to Plaintiff, Defendant limited him to work on the tables based on “untested

assumptions about his capabilities, even though the essential functions of the production associate

position included all of those subparts of the production process and work at the tables, the line,

and File 13.” (ECF No. 81 at 37). Plaintiff argues that Defendant’s actions were taken pursuant to

its discriminatory policy of requiring all of its disabled workers to “start on, and show a certain

undefined level of proficiency in all tasks at, [sic] the tables . . . before being allowed to move to

the line.” (ECF No. 81 at 39).

       Defendant cites deposition testimony and emails from its staff indicating that its staff

communicated with Plaintiff using his assistive device and offered to attend speech therapy

appointments with Plaintiff to facilitate communication with him. (ECF No. 88 at 37-38).

Defendant argues it worked closely with the appropriate local agencies to accommodate

Defendant’s needs and that Defendant’s mother participated in this process. Id. at 40. Defendant

adds that UCO staff provided “assessment, behavioral redirection, job modification and scheduling

modifications, as needed” in order to accommodate Plaintiff’s disability, despite his not having



                                                 22
ever requested any accommodation. Id. at 38-39. Defendant argues that it was not Plaintiff’s

inability to communicate with staff that prevented him from progressing to work on the line, but

his “slow pace and violent outbursts in response to change.” Id. at 37-38.

       Plaintiff asserts that summary judgement in support of its claims is appropriate arguing

Defendant did not conduct an individualized assessment and relied on a third party’s inadequate

assessment of Plaintiff’s disability and limitations similar to what was done in Jones v. Nissan N.

Am., Inc., 438 F. App'x 388 (6th Cir. 2011). In Jones, the Sixth Circuit determined that judgment

as a matter of law was warranted on plaintiff’s claims since there was no genuine dispute of

material fact that defendant did not conduct an individualized inquiry. Plaintiff, Jones, was injured

on the job and filed a worker’s compensation claim. He was permitted to continue working and it

was undisputed (and Nissan even agreed) that Jones was qualified and could perform the job. Id.

at 399-401. Jones’ worker’s compensation claim was adjudicated in a chancery court and a

chancellor determined that Nissan was required to pay a certain sum due to the work-related injury

causing a permanent disability to Jones’ arm. Id. at 391. Nissan then relied on the chancery court’s

worker’s compensation order to argue that the chancery court order imposed an ability-related

restriction on Jones that prevented him from working in his position. Id. at 400. Nissan did not

dispute that it did not conduct an individualized inquiry, that no Nissan physician ever examined

Jones or evaluated his medical file. Id. at 401. Nissan argued that it was bound by the chancery

court’s order imposing the medical restriction and was excused from engaging in an individualized

inquiry to assess whether Plaintiff’s alleged disability actually prevented him from doing his job.

Id.

       Unlike in Jones, here, Defendant disputes Plaintiff’s allegation that no individualized

inquiry was conducted and present evidence indicating that it based its decision on Mr. Denoewer’s



                                                 23
performance at the tables and on related tasks, not on a third party’s assessment of Mr. Denoewer’s

disability. As discussed above in Section III.A.1.b), Defendant and Plaintiff each cite equally

compelling evidence supporting their claims relating to whether Defendant adequately engaged in

an interactive process to determine if Plaintiff’s disability could be accommodated to ensure he

could successfully work on the production line. Accordingly, a genuine issue of material fact exists

as to whether Defendant failed to accommodate Plaintiff’s disability.

                                    3. Statute of Limitations

       Defendant argues that Plaintiff’s claims are barred by the statute of limitations since the

alleged discriminatory acts occurred around July 8, 2008 and Plaintiff failed to bring suit until July

28, 2017. (ECF No. 80 at 38-39). Denoewer’s last day of work with UCO was on November 23,

2015. Id. at 19. He filed a charge of discrimination with the EEOC on October 5, 2016 and received

a right to sue letter on May 2, 2017. Id. at 38-39. He filed the instant suit on July 28, 2017. Id.

       In Ohio, ADA claims must be filed with the EEOC within 300 days of the alleged

discriminatory practice or act. Gainor v. Worthington City Sch., No. 2:11-CV-561, 2013 WL

6587869, at *5 (S.D. Ohio Dec. 13, 2013). The clock starts running when the employee is aware

or when they reasonably should have been aware of the allegedly unlawful practices. Id. Once the

EEOC issues a right to sue letter, a plaintiff must file a civil action within ninety days. Id. Ohio

employment discrimination claims are subject to a six-year statute of limitations. Cosgrove v.

Williamsburg of Cincinnati Mgt. Co., 638 N.E.2d 991 (1994).

       Defendant argues that because the allegedly discriminatory acts occurred when Plaintiff

was first employed in July 2008, both his federal and state claims are barred by the respective

limitations periods. (ECF No. 80 at 38-39). Plaintiff counters that since they are challenging




                                                 24
Defendant’s continuing policies and practices, the statute of limitations is equitably tolled pursuant

to the “continuing violation” exception. (ECF No. 86 at 27).

       The continuing violation exception to the statute of limitations is available in two instances.

The first type of continuing violation is where “there is some evidence of present discriminatory

activity giving rise to a claim of a continuing violation” despite the fact that some of the

discriminatory acts took place outside the limitations period. Hall v. The Scotts Co., No. 2:05-CV-

732, 2005 WL 3499933, at *4 (S.D. Ohio Dec. 21, 2005), aff'd, 211 F. App'x 361 (6th Cir. 2006).

The second type arises where there is “a longstanding and demonstrable policy of discrimination.”

Id. A plaintiff seeking to invoke the continuing violation exception for a longstanding policy must

show the policy was the employer’s “standing operating procedure” and cannot rely solely on

“[u]nrelated incidents of discrimination.” Austion v. City of Clarksville, 244 F. App'x 639, 647 (6th

Cir. 2007) (internal citations omitted).

       Here, Plaintiff’s claims are not barred by the statutes of limitation since Plaintiff challenges

two of Defendant’s policies. The first is Defendant’s alleged policy of starting all disabled

individuals on the line until they prove themselves (and not doing the same with non-disabled

contingent employees). Plaintiff also challenges Defendant’s alleged policy of not conducting

formal individual assessments before making decisions as to where disabled individuals can work

with or without accommodation. Accordingly, Plaintiff’s claims are not time barred since he

claims Defendant’s policies affected him during the entirety of his time working at UCO.

                                       4. Punitive Damages

       Defendant also requests summary judgment on the issue of punitive damages, arguing that

Plaintiff cannot point to any evidence that Defendant acted with malice or reckless indifference to

Plaintiff. (ECF No. 80 at 36). Plaintiff argues that summary judgment is inappropriate on this issue,



                                                 25
because a reasonable trier of fact could find that Defendant acted with malice or reckless

indifference to Mr. Denoewer’s rights. (ECF No. 86 at 30).

       For an employer to be liable for punitive damages, the employer “must at least discriminate

in the face of a perceived risk that its actions will violate federal law.” Bates v. Dura Auto. Sys.,

Inc., 767 F.3d 566, 583 (6th Cir. 2014). An employer who is “simply unaware of the relevant

federal prohibition or believe[s] that the discrimination is lawful [is] not subject to punitive

damages liability.” Id. (internal quotation marks omitted). A defendant can avoid punitive damages

by showing that it engaged in good faith efforts to comply with the law. Bates, 767 F.3d at 583

(remanding for new trial on punitive damages where jury was not given opportunity to consider

defendant’s defense that it “tried to craft and carry out its policy in compliance with the law”).

Additionally, there may be instances where an employer’s intentional discrimination does not give

rise punitive damages because the employer was under the belief that the discrimination it engages

in is lawful. Kolstad v. Am. Dental Ass'n, 527 U.S. 526, 537 (1999).

       Defendant argues that Plaintiff has not pointed to specific evidence that its employees knew

they were required to provide Plaintiff with an individualized inquiry and that in any case the UCO

staff made good faith efforts to assess each employee’s capabilities when the employee was hired.

(ECF No. 80 at 37-38). Plaintiff argues that the UCO exists to employ individuals with disabilities

and that there is no reason why its employees would not be aware of the rights of its disabled

employees and the duty not to violate them. Plaintiff adds that there is evidence in the record that

Mr. Denoewer was denied work on the production line on the “basis of his disability and then

[Defendant] intentionally perpetuated such discrimination in retaliation for his parents’ strong

advocacy on his behalf, which it viewed as being a nuisance.” (ECF No. 86 at 32).




                                                 26
       Both Plaintiff and Defendant have brought forward conflicting evidence indicating the

existence of a genuine issue of material fact as to whether Defendant acted with malice or reckless

indifference as to Plaintiff’s rights pursuant to the ADA. Accordingly, Defendant’s motion for

summary judgment as to punitive damages is DENIED.



                                 B. ADDITIONAL MOTIONS

       The parties have filed various other motions. Plaintiff has filed a Motion for Leave to File

Fourth Amended Complaint and for Reconsideration of Order Dismissing Claims Against Honda

(ECF No. 51). Briefing on this Motion was stayed pending resolution of this summary judgment

order. (ECF No. 58).

                                  1. Motion to Amend Answer

       Defendant has also filed a Motion for Leave to Amend its Answer to Plaintiff’s Third

Amended Complaint to add the affirmative defense of direct threat. (ECF No. 60). Plaintiff

opposes this motion arguing that Defendant’s direct threat defense lacks any credibility and that

permitting this amendment will prejudice Plaintiff. (ECF No. 87). Defendant’s motion to amend

was made after the deadline for discovery, just before the deadline for summary judgment briefing,

and eight months after the Court’s deadline for amending the pleadings set out in the Court’s

Scheduling Order. (ECF No. 87 at 4).

       Fed. R. Civ. P. (“FRCP”) 15(a) states that the Court should “freely give leave [to amend]

when justice so requires.” Denial of a motion to amend is proper “if the amendment is brought in

bad faith, for dilatory purposes, results in undue delay or prejudice to the opposing party, or would

be futile.” Grocery Liquidators-Midwest, Inc. v. Fredette & Assocs., Inc., No. 1:08-CV-187, 2009

WL 10679175, at *1 (S.D. Ohio Feb. 23, 2009) (citing Crawford v. Roane, 53 F.3d 750, 753 (6th



                                                 27
Cir. 1995). Delay alone “is not a sufficient reason for denying leave,” instead, the delay “must

have resulted in prejudice to the party opposing the motion.” Tefft v. Seward, 689 F.2d 637, 640

(6th Cir. 1982). Where a party requests leave to amend a pleading after the deadline set by a court’s

scheduling order, the party must show good cause pursuant to FRCP 16. Leary v. Daeschner, 349

F.3d 888, 906 (6th Cir. 2003). And, while “prejudice to the defendant is not an express component

of Rule 16,” it is a relevant consideration. Id.

       Defendant argues that good cause exists for granting this motion since the failure

affirmatively to plead direct threat was an oversight and due to the importance of the affirmative

defense, since one of the reasons animating Defendant’s decision not to place Mr. Denoewer on

the line or in File 13 was that he posed a threat to himself and others. (ECF No. 60 at 2). Plaintiff

disputes that failing to include this affirmative defense is an oversight. (ECF No. 87).

       Defendant’s failure timely to plead the affirmative defense of direct threat is justified since

there is a lack of clarity in this Circuit and others regarding which party maintains the burden of

proving or disproving a claim that an employee was a direct threat. See Wurzel v. Whirlpool Corp.,

482 F. App'x 1, 12 n.14 (6th Cir. 2012) (“There is some question as to which party maintains the

burden of proof. The Sixth Circuit has not yet ruled on this issue, and the courts of appeals

decisions addressing it are not uniform.”). In Wurzel, the Sixth Circuit observed this uncertainty

amongst the circuits and noted that in some instances, the burden is placed on the Plaintiff to prove

that he or she does not pose a threat pursuant to the “qualified individual” analysis, whereas in

other instances, Defendant bears the burden of proving “direct threat” when it is asserted as a

generalized “affirmative defense.” Id. Due to this lack of clarity, Defendant may have believed

that it was unnecessary affirmatively to plead “direct threat” since it would be Plaintiff’s burden

to prove that he was not a direct threat as part of the “qualified individual” analysis of his claims.



                                                   28
       Plaintiff argues that it will be prejudiced by Defendant’s amendment because the

amendment would require reopening discovery to take additional depositions. (ECF No. 87).

Defendant, however, cites the deposition testimony of two witnesses who spoke to the potential

threat that would be posed by Mr. Denoewer in File 13 and notes that Plaintiff had equal

opportunity to depose those individuals. (ECF No. 60 at 4-6). Furthermore, Plaintiff does not

contest Defendant’s assertion that Plaintiff has “already accounted for this defense by proposing

to offer expert testimony that Plaintiff could safely operate the shredding machine.” Id. at 2.

Additionally, permitting Defendant to amend their answer to plead “direct threat” will not

prejudice Plaintiff since this issue was an anticipated component of his claim that he was

qualified to work on the production line. In fact, Plaintiff discusses “direct threat” in his own

motion for summary judgment, offering Dr. Mill’s testimony to address the proper method for

determining whether a disabled individual constitutes a “direct threat.” (ECF No. 81 at 59-60).

       Regardless of where the burden of proving or disproving direct threat falls, both parties

were required to address whether Plaintiff’s actions constituted a “direct threat” that disqualified

him from his position. Accordingly, Plaintiff will not be prejudiced by Defendant’s pleading this

affirmative defense. See 1704 Farmington, LLC v. City of Memphis, No. 08-2171-STA, 2009

WL 2065337, at *3 (W.D. Tenn. July 10, 2009) (permitting defendant to amend answer to add

affirmative defense after close of discovery and after deadline for dispositive motions and where

trial was a month away noting that plaintiffs would not be prejudiced since they were not “denied

opportunity to discover the same facts or depose the same witnesses as defendant”). Therefore,

this Court GRANTS Defendant’s motion to amend.

                                       2. Motion to Strike




                                                 29
       Plaintiff has filed a Motion to Strike requesting that this Court strike the report of

Defendant’s untimely disclosed expert, Robert Burch. (ECF No. 85). Plaintiff moves to strike

Defendant’s expert disclosure pursuant to Rules 26(a) and 37(c)(1) of the Federal Rules of Civil

Procedure. Rule 26(a)(2)(D) obligates parties to make expert witness disclosures “at the times and

in the sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(D). If a party fails to

provide expert witness information required by Rule 26(a) or (e), that party may not use that

information in a motion or at trial, “unless the failure was substantially justified or

harmless.” Id. FRCP 37(c)(1). Even though the language is framed in mandatory terms, “the

appellate courts continue to insist that exclusion pursuant to Rule 37(c)(1) falls within the sound

discretion of the trial court.” R.G. Barry Corp. v. Olivet Int'l, Inc., No. 2:15-CV-826, 2017 WL

4349067, at *10 (S.D. Ohio Sept. 29, 2017) (quoting Gonzalez Prod. Sys., Inc. v. Martinrea Int'l,

Inc., No. 13-cv-115544, 2015 WL 348710, at *4 (E.D. Mich. Jan. 26, 2015)).

       Defendant opposes Plaintiff’s motion to strike arguing that its delay was substantially

justified and that it offered Plaintiff extra time to depose its rebuttal expert to cure any prejudice

that could result from its untimely disclosure. According to Defendant, shortly after the discovery

deadline, it requested that Plaintiff withdraw its File 13 claims due to the absence of evidence

demonstrating any vacancy in File 13. (ECF No. 91 at 2). Plaintiff’s counsel refused to withdraw

the File 13 claims arguing that the lack of a vacancy was immaterial. Id. Thereafter, Defendant’s

Counsel retained expert Robert Burch to prepare a report on the industrial shredder and baler in

File 13 and provided that report to Plaintiff’s counsel on August 29, 2019, approximately one

month after the discovery cut off date of July 23, 2019. Id.

       While Defendant’s delay in disclosing its expert does appear justified, this issue is moot

since this Court has already granted summary judgment to Defendant on Plaintiff’s File 13 claims.



                                                 30
Accordingly, Plaintiff’s Motion to Strike is DENIED as MOOT since Defendant’s expert report

relates solely to the issue of whether Plaintiff could safely work in File 13 and was consequently

not considered in this Court’s decision to deny Plaintiff’s File 13 claims.

                                        IV.    CONCLUSION

       For the reasons set forth above, Defendant’s Motion for Summary Judgment is GRANTED

in part AND DENIED in part. Plaintiff’s Motion for Summary Judgment is DENIED. This

Court GRANTS Plaintiff’s Motion to Amend Answer and DENIES Plaintiff’s Motion to Strike.


       IT IS SO ORDERED.

                                                /s/ Algenon L. Marbley
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE


Dated: March 16, 2020




                                                 31
